In a special proceeding under article 81 of the Civil Practice Act to declare Minnie Sehwinge an incompetent person, to appoint a committee for her person and estate, and for other relief, Henry Gronbach and Charles Gronbach, brothers of the alleged incompetent person, appeal from an order of the Supreme Court, dated December 17, 1959, directing, inter alla, that questions of fact on the issue of competency and certain other stated issues be tried by a jury. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.